HEALY, Circuit Judge,
(dissenting).
The act proved here was the having of sexual intercourse with an Indian girl over the age of sixteen, with the girl’s consent. By § 279 of the Criminal Code, 18 U.S.C.A. § 458, Congress has undertaken to define and punish the crime commonly termed “statutory rape,” that is, the act of having carnal knowledge of a female of tender years. It has fixed at sixteen years the age below which consent to the act may not lawfully be given.
The statute exhibits a congressional policy intended to obtain in all places over which the federal jurisdiction extends, regardless of what the local policy may be— whether less or more stringent. Thus if, as is the case in a number of states, the local statute has fixed.,the age of consent at a less mature age than sixteen, still, as the government admits, the federal statute governs in those localities within the state where the federal jurisdiction obtains. The converse, I think, is equally true. Accordingly, in my opinion, § 289 of the Criminal Code, 18 U.S.C.A. § 468, is inapplicable. That statute was intended to apply only in the case of those offenses con-*963corning which Congress has not itself deemed it politic to legislate.
No crime was charged or proven under the federal statute and I think the judgment of conviction should be reversed.